DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2020 has been entered.

Election/Restrictions
Claims 8-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 December 2017.

Claim Rejections - 35 USC § 112(a)- New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims1, 2, 4-7, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For convenience, claim 1 is reproduced below.

    PNG
    media_image1.png
    410
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    254
    595
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    311
    593
    media_image3.png
    Greyscale

As evidenced above, claim 1, the sole independent claim under consideration has been amended so to now recite the limitation:
wherein a median coverage for the amplicon sequences corresponding to each homopolymer type and each homopolymer length relative to a median coverage for the set of amplicon sequences has a value less than 2 for the homopolymer lengths between the predetermined minimal homopolymer length and the predetermined maximal homopolymer length[.]

At page 8 of the response of 24 November 2020, hereinafter the response, applicant’s representative asserts:
No new matter has been added. Support for the amendments can be found throughout the originally-filed specification, particularly at paragraph [0064] and FIG. 16.

Applicant, at paragraph [0064] of the disclosure states:
[0064] FIG. 16 illustrates an exemplary plot 1600 showing the estimated per-homopolymer coverage relative to the median panel coverage. Here, data may pertain to homopolymers of length 5 through 10 for nucleotide types A, C, G, and T.

Figure 16 is reproduced below.

    PNG
    media_image4.png
    670
    1122
    media_image4.png
    Greyscale

As is evidenced above, the specification at paragraph [0064], and FIG. 16 do not support the current version of claim 1.  It is further noted that at paragraph [0064], applicant has asserted that “data may pertain to homopolymers of length 5 through 10 for nucleotide types A, C, G, and T”.  Claim 1, however, does not recite any limit to the length of the homopolymers.  In addition, it is noted that for C09 and C10, the lower limit was zero, while for C06 the upper value of the range was 2.  The disclosure has not been found to teach how many copies must be present in order to have a median value of > 0 yet < 2. 
In view of the above showing, the newly-added limitation to claim 1 is deemed to constitute new matter.
Claims 2, 4-7, and 21, which depend from claim 1, fail to overcome this issue and are similarly rejected.
Claim Rejections - 35 USC § 112(a)- Enablement
Claims 1, 2, 4-7, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As a result of amendment, claim 1 now recites the limitation:
“wherein a median per-homopolymer coverage relative to a median coverage for the set of amplicon sequences has a relative value less than 2 and greater than zero for the homopolymer types and the homopolymer lengths between the predetermined minimal homopolymer length and the predetermined maximal homopolymer length”.

It is further noted that the underlying method is to a “method for nucleic acid sequencing”.  As set forth in steps (a) – (c):
(a)    exposing a plurality of template polynucleotide strands, including a set of homopolymer recalibration template polynucleotide strands, to a series of flows of nucleotide species flowed one nucleotide species at a time according to a predetermined flow ordering, wherein the template polynucleotide strands, including the set of homopolymer recalibration template polynucleotide strands, are disposed in a plurality of defined spaces of a microwell array to receive the series of flows, wherein the microwell array is integrated with a sensor array;  (Emphasis added)

(b)    detecting a signal indicative of a nucleotide incorporation event by a sensor of the sensor array, wherein the signal depends on a number of nucleotides incorporated in response to a given flow of the nucleotide species in the flow ordering of the series of flows; and

(c)    determining sequence information for the plurality of the template polynucleotide strands, including the set of homopolymer recalibration template polynucleotide strands, based on the signals detected in response to the flows of nucleotide species, to generate a plurality of sequencing reads…  (Emphasis added)

As can be seen above, the claim is to a method of sequencing “a plurality of template strands”, which include not only the “homopolymer recalibration template polynucleotide strands” but the template that is to be sequenced.  It is further noted that the various polynucleotide strands are in a series of microwells.   
While it stands to reason that one may know the nucleotide sequence of the various homopolymer recalibration template strands, they would not now the nucleotide sequence of a novel, previously unsequenced template polynucleotide strand.
As set forth in claim 1, in the second wherein clause:
wherein the set of homopolymer recalibration template polynucleotide strands comprises a set of amplicon sequences having at least a minimal threshold number of occurrences of each homopolymer length in the plurality of homopolymer lengths for one or more of the homopolymer types A, T, C, and G[.]  (Emphasis added)

A review of the disclosure fails to find where applicant has set forth a reproducible procedure whereby one can both “have a minimum threshold number of occurrences of each homopolymer length” when, at the same time one has to satisfy the following wherein clause:
the set of amplicon sequences has a relative value less than 2 and greater than zero for the homopolymer types and the homopolymer lengths between the predetermined minimal homopolymer length and the predetermined maximal homopolymer length

when, for example, one does not know the nucleotide sequence of the target polynucleotide strand, which may not comprise any homopolymeric sequence.

In addition to the above, attention is directed to claim 2, which is reproduced below.

    PNG
    media_image5.png
    126
    596
    media_image5.png
    Greyscale

A review of the disclosure fails to find where applicant has set forth a reproducible procedure whereby the newly-added “wherein” clause can be satisfied when “the plurality of homopolymer lengths is 10, 25, or 50 occurrences” for a “homopolymer recalibration template” when the nucleotide sequence of a sample polynucleotide sequence is unknown.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 2, 4-7, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Standard for Definiteness. 
Attention is directed to MPEP 2171 [R-11.2013]:
Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of the inventor or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

Attention is directed to MPEP 2173.02 I [R-07.2015]:
During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008): 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”
***
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 (“[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).”); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.

Attention is also directed to MPEP 2173.02 III B [R-07.2015], which states in part:
To comply with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 (“Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.”). Examiners should bear in mind that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322 [Fed. Cir. 1989].  (Emphasis added)

Attention is also directed to MPEP 2173.04 [R-07-2015], which states in part:
A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).

Rationale.
Claim 1 is confusing as to how one is to satisfy the multiple “wherein” clauses in the claim, and also satisfy the limitations of dependent claims.  

As a result of amendment, claim 1 now recites the following limitation in the third “wherein” clause:
“wherein a median per-homopolymer coverage relative to a median coverage for the set of amplicon sequences has a relative value less than 2 and greater than zero for the homopolymer types and the homopolymer lengths between the predetermined minimal homopolymer length and the predetermined maximal homopolymer length”.

As set forth in claim 1, in the second “wherein” clause:
the set of homopolymer recalibration template polynucleotide strands comprises a set of amplicon sequences having at least a minimal threshold number of occurrences of each homopolymer length in the plurality of homopolymer lengths for one or more of the homopolymer types A, T, C, and G[.]  (Emphasis added)

It is unclear if the “median coverage” of the “per-homopolymer coverage” is to be construed as limiting a homopolymer coverage only in terms of length, or whether it is to be limited only in terms of i) he nucleotide present (A, T, C, or G), and/or ii) whether it is limited in terms of combinations of length, nucleotide, and/or iii) the frequency that the homopolymer occurs/is reproduced in a given sequence.  It is also unclear as to how these requirements are to be applied when the sample comprises novel, previously unsequenced nucleic acids.
In addition to the above, it is unclear as to how these “wherein” clauses are to be interpreted and applied to dependent claims.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 2, 4-7, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634